THE STATE OF SOUTH CAROLINA
                       In The Supreme Court

            In the Matter of Angel Catina Underwood of the Chester
            County Magistrate Court, Respondent.
            Appellate Case No. 2022-000130


                             Opinion No. 28096
                  Submitted May 6, 2022 – Filed May 25, 2022


                          DEFINITE SUSPENSION


            Disciplinary Counsel John S. Nichols and Deputy
            Disciplinary Counsel Carey Taylor Markel, both of
            Columbia, for the Office of Disciplinary Counsel.

            I.S. Leevy Johnson, of Johnson Toal & Battiste, PA, of
            Columbia, for Respondent.



PER CURIAM: In this judicial disciplinary matter, Respondent and the Office
of Disciplinary Counsel have entered into an Agreement for Discipline by Consent
pursuant to Rule 21 of the Rules for Judicial Disciplinary Enforcement (RJDE)
contained in Rule 502 of the South Carolina Appellate Court Rules (SCACR). In
the Agreement, Respondent admits misconduct and consents to the issuance of any
sanction in Rule 7(b), RJDE, up to a six-month suspension. We accept the
Agreement and suspend Respondent from office for six months.

                                       I.

In 2017 and 2018, Respondent was the Chief Magistrate of Chester County and her
husband was the Chester County Sheriff. The Chester County Sheriff's
Department (Sheriff's Department) had a Facebook page through which members
of the public could send private tips regarding criminal activity. Respondent
accessed the Sheriff's Department's Facebook messages on the Sheriff's behalf for
the purpose of transmitting the information to Sheriff's Department Employees and
requesting that certain actions be taken in response to various complaints,
including suspected drug activity and trash and noise complaints. In doing so,
Respondent copied the messages from Facebook, then used her Chester County-
issued judicial email account to forward the complaints to Sheriff's Department
employees. Respondent's emails included a signature block in which she identified
herself as a Chester County Magistrate and listed the address and telephone
number for the magistrate's court.

Additionally, in 2018, Respondent assisted her husband with drafting a disciplinary
action concerning a Sheriff's Department employee. Respondent used her judicial
email account to forward the draft of the disciplinary action to her husband for his
review. That same year, Respondent prepared a letter for the Sheriff's Department
in which the Community Services Division recommended a student for a
scholarship. Using her judicial email account, Respondent emailed the Sheriff's
Department staff directing them to place the letter on Sheriff's Department
letterhead and place it in a Sheriff's Department envelope.1

                                        II.

"Our judicial system should stand as the symbol of fairness and justice, and of
equal protection dispensed to every citizen." In re Eaken, 150 A.3d 1042, 1055
(Pa. Ct. Jud. Disc. 2016). "An independent and honorable judiciary is
indispensable to justice in our society." Canon 1A, Code of Judicial Conduct, Rule
501, SCACR. A judge "shall act at all times in a manner that promotes public
confidence in the integrity and impartiality of the judiciary." Canon 2A, Code of
Judicial Conduct, Rule 501, SCACR. Judicial "misconduct that is part of a pattern
or practice is more serious than an isolated instance of misconduct." In re Brown,
625 N.W.2d 744, 745 (Mich. 2000).

The Agreement establishes Respondent accessed the Sheriff's Department
Facebook messages, received citizen complaints, forwarded those complaints using
her judicial email account, involved herself in Sheriff's Department personnel
matters, and prepared correspondence on behalf of the Sheriff's department. These

1
  The Agreement also contains a second disciplinary matter involving eviction
documents and the Chester County Supervisor. However, the factual summary
included in the Agreement and the March 9, 2022 supplement is inadequate to
support a finding by this Court that Applicant committed misconduct in that
matter. Accordingly, this opinion does not address those allegations.
actions blurred the boundaries between her role as an independent and impartial
magistrate and someone acting on behalf of the Sheriff's Department. Regardless
of whether Respondent intended her emails and actions to remain private, her
conduct served to erode public confidence in the judiciary. Accordingly, we find
Respondent's pattern of conduct with the Sheriff's Department is sufficient to
create in reasonable minds a perception that her ability to carry out her judicial
responsibilities impartially is impaired, thereby violating Canon 2A of the Code of
Judicial Conduct, Rule 501, SCACR.

                                         III.

In the Agreement, Respondent admits her misconduct constitutes grounds for
discipline under Rule 7(a)(1), RJDE, Rule 502, SCACR (providing a violation of
the Code of Judicial Conduct shall be a ground for discipline). 2 In light of
Respondent's disciplinary history, 3 we find a suspension from judicial duties is
appropriate. We therefore accept the Agreement for Discipline by Consent and
suspend Respondent from office for six months. Within thirty days, Respondent
shall pay the costs incurred in the investigation and prosecution of this matter by
Disciplinary Counsel and the Commission on Judicial Conduct.

DEFINITE SUSPENSION.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.




2
  Respondent is not licensed to practice law in South Carolina. However, as an
officer of the unified judicial system eligible to perform judicial functions in South
Carolina, she is subject to the jurisdiction of the Commission on Judicial Conduct.
See Rule 2(r), RJDE, Rule 502, SCACR (defining a judge as "anyone, whether or
not a lawyer, who is an officer of the unified judicial system, and who is eligible to
perform judicial functions"); Rule 3(b)(1), RJDE, Rule 502, SCACR (providing
the Commission on Judicial Conduct has "jurisdiction over judges").

3
 In re Underwood, 417 S.C. 433, 790 S.E.2d 761 (2016) (publicly reprimanding
Respondent for handling cases involving the Chester County Sheriff's Department
while her husband was Sheriff of Chester County without properly following the
remittal of disqualification requirements of Canon 3F, Code of Judicial Conduct,
Rule 501, SCACR).